Citation Nr: 1620954	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable rating based on limitation of motion of the left knee.

2.  Entitlement to a compensable rating based on instability of the left knee.

3.  Entitlement to a compensable rating for a scar on the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to November 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In an April 2016 communication from the Veteran's representative, the representative noted that the RO had granted the Veteran a 20 percent rating for a meniscus condition in a February 2016 rating decision, and that the Veteran did not wish to appeal that decision.  Moreover, as the RO granted the Veteran's claim for entitlement to service connection for a right knee condition, the Veteran did not wish to appeal that decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for reduced range of motion in the right knee, instability of the right knee and a scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee was productive of at least a minimal reduction in range of motion.

2.  The Veteran's right knee was productive of at least slight instability.

3.  The Veteran's right knee suffers from a painful or unstable scar.


CONCLUSIONS OF LAW

1.  The criteria for a rating of at least 10 percent for a functional limitation in left knee range of motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5010-5260 (2015).

2.  The criteria for a rating of at least 10 percent for left knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 (2015).

3.  The criteria for a rating of 10 percent for an unstable or painful scar of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Service treatment records, and post-service private and VA treatment records have been obtained, and the Veteran was afforded a VA medical examination in connection with his claims during the period under consideration in June 2014.  To the extent this examination report presents an incomplete picture of the Veteran's knee disability, the Board has remanded the issue of entitlement to an increased rating for his knee symptoms so that a new examination can be performed.  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issue on appeal.

Law & Analysis

The Veteran contends that he is entitled to an increased initial evaluation for residuals of a postoperative left knee injury, with degenerative changes, with manifestations such as limitation of motion, instability, and a painful scar.  For the following reasons, the Board will grant the minimum 10 percent rating applicable given the evidence submitted for the issues detailed.  Additionally, the Board will also remand the matter in order for the Veteran to undergo an additional Compensation and Pension (C&P) examination, in accordance with the remand instructions given in the Board's December 2015 remand.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, knee joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's claim on appeal involves a left knee disability.  During the period under consideration, the Veteran has been in receipt of a 20 percent rating for dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  This rating is not on appeal.  Given the evidence before the Board, Diagnostic Codes 5257, 5260, and 7804 are applicable to the Veteran (instability, range of motion, and painful/unstable scars).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

Under Diagnostic Code 7804, which provides for unstable or painful scars, a 10 percent rating is warranted with one or two unstable or painful scars; a 20 percent rating is warranted with three or four unstable or painful scars, and a 30 percent rating is warranted with five or more scars that are unstable or painful.  38 C.F.R. § 4.118.

By way of history, the Veteran tore the anterior cruciate ligament (ACL), medial collateral ligament (MCL) and meniscus of his left knee in August 2009 while in service.  The military repaired the Veteran's knee and provided him with a follow-up meniscal surgery.  In October 2011, one month before he retired from service, he submitted a form detailing the pain in his left knee to the military.  In the form, the Veteran alleged he suffered from deteriorating in his physical fitness due to knee problems, an inability to kneel, and loss of mobility.  The Veteran filed for a compensable rating in his left knee as he left service, based upon the symptoms of aching and pain he endured while serving.

In February 2014, the Veteran submitted an extremely thorough and detailed report, elaborating on the problems he experienced with his left knee.  The Veteran explained that he suffered from chronic pain, swelling, limited range of motion, joint instability, weakness, fatigue, lack of endurance, and incoordination after repetitive use.

Concerning the instability, the Veteran stated, he suffered from much more than slight lateral instability, as his knee buckled during simple tasks such as standing up from a seated position.  As for a reduced range of motion, the Veteran experienced such chronic pain and swelling from activities such as walking that it reduced his range of motion.  Lastly, the Veteran stated he was unable to crawl on the floor due to the scarring below his knee cap.

In June 2014, the Veteran underwent a C&P examination in which he informed the examiner he suffered from daily swelling, achy pain, and tight range of motion.  The Veteran's range of motion measured normal for both flexion and extension, both before and after repetitive use testing; however, the Veteran suffered from functional loss of range of motion due to pain on movement.  The examiner determined the Veteran did not suffer from joint instability, painful or unstable scars, or degenerative or traumatic arthritis.

In January 2015, the Veteran's private physician determined the Veteran suffered from a tender scar over his medial meniscus; a decreased range of motion due to pain, and lateral instability.  The Veteran informed the examiner he suffered from consistent instability, pain with walking, swelling, and buckling in his knee.

In December 2015, the Veteran's case came before the Board.  The undersigned VLJ remanded the case so that the RO would review the new evidence submitted by the Veteran and that the Veteran might undergo a new C&P examination.  To date, however, there is no evidence the Veteran was provided with a new C&P examination.

Applying the law to the facts of the case, the Board finds the Veteran should be awarded, at minimum, a 10 percent disability rating for functional loss of flexion; a 10 percent disability rating for at least slight joint instability; and a 10 percent disability rating for a painful or unstable scar.

The Veteran's private orthopedist and the June 2014 VA examiner determined the Veteran suffered from functional loss of range of motion due to pain.  The Veteran has also suggested, in his lay statements, that flexing his knee causes him pain.  Accordingly, the evidence demonstrates the Veteran suffered from pain, weakened movement, and excess fatigability and should receive, at minimum, a 10 percent rating based on limitation of flexion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).

Additionally, there is significant evidence demonstrating the Veteran suffered from instability in his left knee.  In fact, the record shows the Veteran first complained of instability in February 2014, and his reports were verified by the private orthopedist in January 2015.  Accordingly, the evidence demonstrates the Veteran suffered from at least slight instability and should receive, at minimum, a 10 percent rating based on instability.

As for the residual scarring due to the surgeries, the evidence demonstrates the Veteran suffers from a painful or unstable scar.  The Veteran complained of pain in his scar, and an accompanying inability to kneel on his left knee, in October 2011 and February 2014, which was verified by the orthopedist in January 2015.  Accordingly, the evidence demonstrates the Veteran suffered from one or two scars that are unstable or painful.

Lastly, the Board finds that the record as it stands is inadequate to determine if a rating in excess of 10 percent for right knee instability or reduced range of motion is warranted.  Thus, another C&P examination must be obtained in order to obtain more evidence.


ORDER

A rating of at least 10 percent for left knee functional loss of range of motion under DC 5260 is warranted.

A rating of at least 10 percent for left knee instability under DC 5257 is warranted.

A rating of a least 10 percent for left knee painful or unstable scar(s) under DC 7804 is warranted.


REMAND

The RO has not yet provided the Veteran with a new C&P examination for his left knee.  Given a review of the current evidence of record, the Board finds that a C&P examination must be obtained in order to obtain more evidence regarding limitation of flexion and extension, the degree of instability, and the severity of his left knee post-surgical scar.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination of his left knee.  The examiner is asked to specifically address the following:

a. Identify and describe all symptoms and manifestations attributable to the Veteran's service-connected post-operative left knee status.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee. 

2. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


